COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00289-CV


Fox Lake Animal Hospital PSP               §    From the 96th District Court

                                           §    of Tarrant County (096-263918-13)
v.
                                           §    April 10, 2014

Wound Management Technologies,             §    Opinion by Justice Dauphinot
Inc.

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.

      It is further ordered that Appellant Fox Lake Animal Hospital PSP shall pay

all of the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By __/s/ Lee Ann Dauphinot_____________
                                         Justice Lee Ann Dauphinot